              Case 6:18-bk-04564-KSJ            Doc 64      Filed 08/01/19       Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

In re:                                                         Case No. 6:18-bk-04564-KSJ
         JOSE A CASTERA, SR.

                     Debtor(s)


          CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Laurie K. Weatherford, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/30/2018.

         2) The plan was confirmed on 01/16/2019.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/16/2019, 05/21/2019.

       4) The trustee filed action to remedy default by the debtor in performance under the plan on
04/17/2019, 06/13/2019, 07/10/2019.

         5) The case was Dismissed on 07/30/2019.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $582.21.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .



UST Form 101-13-FR-S (9/1/2009)
               Case 6:18-bk-04564-KSJ           Doc 64       Filed 08/01/19       Page 2 of 3




Receipts:

           Total paid by or on behalf of the debtor             $16,377.00
           Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                 $16,377.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $733.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $720.32
    Other                                                                   $50.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $1,503.32

Attorney fees paid and disclosed by debtor:                       $0.00


Scheduled Creditors:
Creditor                                          Claim        Claim         Claim      Principal    Int.
Name                                  Class     Scheduled     Asserted      Allowed       Paid       Paid
DIVERSIFIED CONSULT ANT S, INC. Unsecured         1,662.00           NA           NA          0.00     0.00
FREEDOM MORT GAGE CORPORAT I Secured            218,947.50    225,124.65         0.00     9,415.91     0.00
FREEDOM MORT GAGE CORPORAT I Secured                   NA      10,221.98    10,221.98       579.54     0.00
FREEDOM MORT GAGE CORPORAT I Secured                   NA         900.00       900.00       180.00     0.00
HUNT ER WARFIELD                 Unsecured          170.00           NA           NA          0.00     0.00
JEFFERSON CAPIT AL SYST EMS, LLC Unsecured          554.00        554.00       554.00        40.48     0.00
JEFFERSON CAPIT AL SYST EMS, LLC Unsecured        1,043.00      1,043.40     1,043.40        76.25     0.00
LVNV FUNDING, LLC                Unsecured             NA         570.18       570.18        41.66     0.00
MIDLAND CREDIT MANAGEMENT , Unsecured             2,402.00      2,402.27     2,402.27       175.54     0.00
OCWEN LOAN SERVICING             Unsecured      139,000.00           NA           NA          0.00     0.00
ORANGE BRANCH BAY HOA, INC. Secured               6,580.67      9,177.68    13,983.17     1,631.42     0.00
SANT ANDER CONSUMER USA, INC. Secured            20,661.00     14,900.00    21,404.53     2,145.50     0.00
SANT ANDER CONSUMER USA, INC. Unsecured               0.00      6,072.50     6,072.50       443.75     0.00
SYNCHRONY BANK                   Unsecured             NA         422.07       422.07        30.84     0.00
T MOBILE/T -MOBILE USA INC       Unsecured             NA       1,543.38     1,543.38       112.79     0.00




UST Form 101-13-FR-S (9/1/2009)
             Case 6:18-bk-04564-KSJ             Doc 64      Filed 08/01/19       Page 3 of 3




 Summary of Disbursements to Creditors:
                                                                 Claim          Principal           Interest
                                                              Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00          $9,415.91               $0.00
       Mortgage Arrearage                                 $10,221.98            $579.54               $0.00
       Debt Secured by Vehicle                            $21,404.53          $2,145.50               $0.00
       All Other Secured                                  $14,883.17          $1,811.42               $0.00
 TOTAL SECURED:                                           $46,509.68         $13,952.37               $0.00

 Priority Unsecured Payments:
         Domestic Support Arrearage                             $0.00              $0.00              $0.00
         Domestic Support Ongoing                               $0.00              $0.00              $0.00
         All Other Priority                                     $0.00              $0.00              $0.00
 TOTAL PRIORITY:                                                $0.00              $0.00              $0.00

 GENERAL UNSECURED PAYMENTS:                              $12,607.80            $921.31               $0.00

Disbursements:

         Expenses of Administration                              $1,503.32
         Disbursements to Creditors                             $14,873.68

TOTAL DISBURSEMENTS :                                                                        $16,377.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the
estate has been fully administered, the foregoing summary is true and complete, and all administrative
matters for which the trustee is responsible have been completed. The trustee requests a final decree be
entered that discharges the trustee and grants such other relief as may be just and proper.

Dated: 08/01/2019
                                               By: /s/ Laurie K. Weatherford
                                                                        Trustee
STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
